                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DEREK SNARR, et al.,                                 Case No. 19-cv-02627-HSG
                                   8                       Plaintiffs,                        ORDER ON DEFENDANT'S MOTION
                                                                                              TO DISMISS
                                   9                v.
                                                                                              Re: Dkt. No. 40
                                  10     CENTO FINE FOODS INC.,
                                  11                       Defendant.

                                  12              Pending before the Court is Defendant’s motion to dismiss Plaintiffs’ Amended
Northern District of California
 United States District Court




                                  13   Complaint, for which briefing is complete. Dkt. No. 40 (“Mot.”), 45 (“Opp.”), 51 (“Reply”). For
                                  14   the reasons articulated below, the Court DENIES Defendant’s motion to dismiss.
                                  15     I.       BACKGROUND
                                  16              On July 22, 2019, Lead Plaintiffs Derek Snarr, J. Michael Duca, and Candace Goulette
                                  17   filed an amended class action complaint on behalf of a putative California and nationwide class,
                                  18   alleging violations of California’s Unfair Competition Law (“UCL”), Consumers Legal Remedies
                                  19   Act (“CLRA”), and False Advertising Law (“FAL”), as well as two common law claims. Dkt. No.
                                  20   39 (“FAC”). Plaintiffs’ claims are based on Defendant Cento Fine Foods, Inc.’s packaging and
                                  21   labeling representations regarding its “Certified San Marzano” tomato products (the “Products”).
                                  22   Id. ¶ 1.
                                  23              According to Plaintiffs, “[t]he term ‘San Marzano’ refers to canned tomatoes unique to a
                                  24   specific region of Italy which have been grown, harvested, and processed according to specific
                                  25   guidelines.” Id. ¶ 20. The tomatoes must be grown specifically in the “Agro Sarnese-Nocerino”
                                  26   region of Campania, Italy and “must have a Denominazione di Origine Protetta (“D.O.P.”)
                                  27   marking” from the Consortium, which is “the only entity which can certify and approve a San
                                  28   Marzano tomato.” Id. ¶¶ 22–26.
                                   1          Lead Plaintiffs each allege that they purchased at least one Cento “Certified San Marzano”

                                   2   Product from a grocery store in 2019, relying on the “Certified” marking on Defendant’s label.

                                   3   See id. ¶¶ 75–76, 79, 81, 86, 88. Because Defendant’s Products do not have a D.O.P. marking nor

                                   4   meet other criteria of “true San Marzano tomatoes,” Plaintiffs allege that “Defendant’s Products

                                   5   are not ‘San Marzano tomatoes,” “despite the Product packaging, which indicates to reasonable

                                   6   consumers that the tomatoes contained in Defendant’s Products are authentic San Marzano

                                   7   tomatoes.” Id. ¶ 54. Specifically, Plaintiffs allege that “Defendant attempts to confuse consumers

                                   8   by stating that its tomatoes are grown in the Campania region of Italy” and by stating “that its

                                   9   production facility is located in the Sarnese-Nocerino region,” because it is specifically the Agro

                                  10   Sarnese-Nocerino region where true San Marzano tomatoes must be grown. Id. ¶¶ 48–49.

                                  11   Additionally, Defendant’s use of the word “Certified” on the label “does not disclose that the

                                  12   [Product] is not, in fact, a certified D.O.P. ‘San Marzano’ tomato.” Id. ¶ 63.
Northern District of California
 United States District Court




                                  13          Based on these facts, Plaintiffs assert the following five causes of action against

                                  14   Defendant: (1) California Business and Professional Code section 17200 (UCL); (2) California

                                  15   Civil Code section 1750 (CLRA); (3) California Business and Professional Code section 17500

                                  16   (FAL); (4) unjust enrichment; and (5) breach of express warranty. Id. ¶ 18–23.

                                  17    II.   REQUEST FOR JUDICIAL NOTICE
                                  18          Before turning to the substance of the motion, the Court considers Defendant’s request that

                                  19   the Court take judicial notice of seven documents under the doctrine of incorporation by reference.

                                  20   Dkt. No. 41. “[A] defendant may seek to incorporate a document into the complaint ‘if the

                                  21   plaintiff refers extensively to the document or the document forms the basis of the plaintiff’s

                                  22   claim.’” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 999 (9th Cir. 2018) (quoting United

                                  23   States v. Ritchie, 342 F.3d 903, 907 (9th Cir. 2003)).

                                  24          Defendant first requests judicial notice of statements contained on the Frequently Asked

                                  25   Questions (“FAQ”) page of its website. See Dkt. No. 40 at 5 n.1. Plaintiff does not oppose

                                  26   Defendant’s request and, in fact, expressly provides the link to the page in the FAC. FAC ¶ 61

                                  27   n.3. Accordingly, the Court GRANTS Defendant’s request to take notice of the FAQ page.

                                  28   Similarly, Defendant requests judicial notice of Plaintiffs’ letter titled “Consumer Legal Remedies
                                                                                         2
                                   1   Act Notice and Demand,” dated May 15, 2019. Dkt. No. 40-4. Plaintiffs again do not oppose

                                   2   notice of the letter, and instead note that it “is explicitly referenced in the [FAC] and is directly

                                   3   relevant to Plaintiffs’ claims under the CLRA.” Dkt. No. 46 at 2 n.1. The Court agrees and

                                   4   GRANTS Defendant’s request to take judicial notice of the letter.

                                   5          Defendant also seeks notice of the product label “utilized at all times relevant to this

                                   6   lawsuit” of Cento San Marzano Certified Peeled Tomatoes. Dkt. No. 40-3 (“Ciccotelli Ex. B.”).

                                   7   Plaintiffs oppose Defendant’s request arguing that the label differs from the one included in the

                                   8   FAC. Because the Court must draw all inferences in Plaintiffs’ favor at this stage, the Court

                                   9   DENIES Defendant’s request to take notice of Ciccotelli Ex. B.

                                  10          Defendant next requests judicial notice of its trademark for the “San Marzano” design,

                                  11   Dkt. No. 40-6, and the abandoned “Pomodoro San Marzano Dell’Agro Sarnese-Nocerino”

                                  12   trademark application. Dkt. No. 40-7. Neither document is specifically noted in the FAC nor
Northern District of California
 United States District Court




                                  13   relevant to the Court’s analysis. Therefore, Defendant’s request as to those exhibits is DENIED

                                  14   AS MOOT. Similarly, Defendant’s Agri-Cert certification in Italian and English, Dkt. Nos. 40-2,

                                  15   40-8, is not relevant to the Court’s analysis and notice as to both exhibits is DENIED AS MOOT.

                                  16   III.   LEGAL STANDARD
                                  17          Federal Rule of Civil Procedure (“Rule”) 8(a) requires that a complaint contain “a short

                                  18   and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

                                  19   8(a)(2). A defendant may move to dismiss a complaint for failing to state a claim upon which

                                  20   relief can be granted under Rule 12(b)(6). “Dismissal under Rule 12(b)(6) is appropriate only

                                  21   where the complaint lacks a cognizable legal theory or sufficient facts to support a cognizable

                                  22   legal theory.” Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008). To

                                  23   survive a Rule 12(b)(6) motion, a plaintiff must plead “enough facts to state a claim to relief that is

                                  24   plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially

                                  25   plausible when a plaintiff pleads “factual content that allows the court to draw the reasonable

                                  26   inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

                                  27   678 (2009).

                                  28          Rule 9(b) imposes a heightened pleading standard for claims that “sound in fraud.” Fed.
                                                                                          3
                                   1   R. Civ. P. 9(b) (“In alleging fraud or mistake, a party must state with particularity the

                                   2   circumstances constituting fraud or mistake.”). A plaintiff must identify “the who, what, when,

                                   3   where, and how” of the alleged conduct, so as to provide defendants with sufficient information to

                                   4   defend against the charge. Cooper v. Pickett, 137 F.3d 616, 627 (9th Cir. 1997).

                                   5              In reviewing the plausibility of a complaint, courts “accept factual allegations in the

                                   6   complaint as true and construe the pleadings in the light most favorable to the nonmoving party.”

                                   7   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). Nonetheless,

                                   8   courts do not “accept as true allegations that are merely conclusory, unwarranted deductions of

                                   9   fact, or unreasonable inferences.” In re Gilead Scis. Secs. Litig., 536 F.3d 1049, 1055 (9th Cir.

                                  10   2008) (quoting Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001)). The Court

                                  11   also need not accept as true allegations that contradict matter properly subject to judicial notice or

                                  12   allegations contradicting the exhibits attached to the complaint. Sprewell, 266 F.3d at 988.
Northern District of California
 United States District Court




                                  13              If the court concludes that a 12(b)(6) motion should be granted, the “court should grant

                                  14   leave to amend even if no request to amend the pleading was made, unless it determines that the

                                  15   pleading could not possibly be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d

                                  16   1122, 1127 (9th Cir. 2000) (en banc) (internal citations and quotation marks omitted).

                                  17   IV.        DISCUSSION
                                  18              Defendant moves to dismiss under Rule 12(b)(1), 12(b)(2) and 12(b)(6). Defendant argues

                                  19   that Plaintiffs fail to plausibly state a claim under the UCL, failed to provide notice under the

                                  20   CLRA, lack standing to seek injunctive relief, and fail to state claims for unjust enrichment and

                                  21   breach of warranty. Defendant additionally argues that the Court lacks personal jurisdiction over

                                  22   it as to the nationwide class. See generally Mot. The Court addresses each argument in turn.

                                  23         A.      UCL, FAL, CLRA
                                  24              The UCL prohibits unfair competition, broadly defined as including “any unlawful, unfair

                                  25   or fraudulent business act or practice and unfair, deceptive, untrue or misleading advertising.”

                                  26   Cal. Bus. & Prof. Code § 17200. Each prong of the UCL is a separate and distinct theory of

                                  27   liability, and here, Plaintiffs argue that they have stated a valid claim under the fraudulent prong of

                                  28   the UCL. Opp. at 5. “[T]o state a claim under the FAL, the CLRA, or the fraudulent prong of the
                                                                                            4
                                   1   UCL, Plaintiff[s] must allege that the packaging for Defendant’s products is “likely to deceive” a

                                   2   “reasonable consumer.” Hadley v. Kellogg Sales Co., 243 F. Supp. 3d 1074, 1092 (N.D. Cal.

                                   3   2017) (quoting Williams v. Gerber Prod. Co., 552 F.3d 934, 938 (9th Cir. 2008)). “[T]hese laws

                                   4   prohibit ‘not only advertising which is false, but also advertising which[,] although true, is either

                                   5   actually misleading or which has a capacity, likelihood or tendency to deceive or confuse the

                                   6   public.’” Kasky v. Nike, Inc., 45 P.3d 243, 250 (Cal. 2002) (quoting Leoni v. State Bar, 704 P.2d

                                   7   183, 194 (Cal. 1985)). To bring such a claim, a plaintiff must demonstrate that she “suffered

                                   8   injury in fact and . . . lost money or property as a result of the unfair competition.” Cal. Bus. &

                                   9   Prof. Code § 17204. In other words, Plaintiff must rely on the challenged misrepresentations. See

                                  10   Wilson v. Frito-Lay N. Am., Inc., 260 F. Supp. 3d 1202, 1208 (N.D. Cal. 2017).

                                  11          Whether the challenged representations are “deceptive will usually be a question of fact

                                  12   not appropriate for decision” at the motion to dismiss stage. Gerber, 552 F.3d at 938. However,
Northern District of California
 United States District Court




                                  13   dismissal is appropriate where “the advertisement itself ma[kes] it impossible for the plaintiff to

                                  14   prove that a reasonable consumer [is] likely to be deceived.” Id. at 939. Courts in this circuit have

                                  15   granted motions to dismiss after finding that the challenged advertisements include qualifying

                                  16   language which make the meaning of the representation clear. See, e.g., Freeman v. Time, Inc., 68

                                  17   F.3d 285, 289 (9th Cir. 1995) (affirming district court’s dismissal of California consumer claim

                                  18   when “[n]one of the qualifying language is hidden or unreadably small” and appears “immediately

                                  19   next to the representations it qualifies”); Sponchiado v. Apple Inc., No. 18-CV-07533-HSG, 2019

                                  20   WL 6117482, at *4 (N.D. Cal. Nov. 18, 2019) (finding “a reasonable consumer could not be

                                  21   deceived by the iPhone Products’ screen size representation, given the qualifying language

                                  22   expressly notifying the consumer that the actual screen area is less than indicated.”); Dinan v.

                                  23   Sandisk LLC, No. 18-CV-05420-BLF, 2019 WL 2327923, at *7 (N.D. Cal. May 31, 2019)

                                  24   (reasonable consumer could not be deceived regarding the number of bytes in the storage device,

                                  25   given that the packaging disclosed exactly how many bytes consumer would receive); Bobo v.

                                  26   Optimum Nutrition, Inc., No. 14-CV-2408 BEN (KSC), 2015 WL 13102417, at *5 (S.D. Cal.

                                  27   Sept. 11, 2015) (dismissing claims when language elsewhere on packaging clarified that “100%

                                  28   WHEY” did not mean “100% protein,” as “a reasonable consumer, like the plaintiff in Freeman,
                                                                                          5
                                   1   cannot look at only one statement to the exclusion of everything else and claim he has been

                                   2   misled”).

                                   3          Defendant first argues that Plaintiffs fail to state a claim based on the Products’ growing

                                   4   region. Mot. at 10–11. Specifically, Plaintiffs fail to “allege reliance on any label statement

                                   5   concerning where the Products are grown” and fail to allege with particularity that the Products

                                   6   were not grown in the Agro Sarnese-Nocerino area. Id. While Defendant is technically correct

                                   7   that Plaintiffs do not directly allege that they relied on representations about the region in which

                                   8   the tomatoes were produced, each Lead Plaintiff alleges that he or she relied on the “Certified”

                                   9   marking. FAC ¶¶ 76, 81, 89. The FAC further provides that “[t]he Consortium is the only entity

                                  10   which can certify and approve a San Marzano tomato,” and “[a]uthentic San Marzano tomatoes

                                  11   must have a [D.O.P.] marking, certifying that the tomato was grown in the correct region and

                                  12   according to the correct specifications.” Id. ¶¶ 24, 26. Reading these allegations in the light most
Northern District of California
 United States District Court




                                  13   favorable to the Plaintiffs, they sufficiently allege that they relied on the “Certified” marking,

                                  14   which incorporates or stands as a proxy for the geographic region where these tomatoes were

                                  15   grown. Similarly, Plaintiffs’ underlying allegation is that the Products’ label and packaging

                                  16   misleads consumers into believing that they are authentic San Marzano tomatoes by referring to

                                  17   geographic regions related to the “official” growing region of San Marzano tomatoes–the Agro

                                  18   Sarnese-Nocerino region. Plaintiffs need not specifically allege that the Products were not grown

                                  19   in this region, because they rely on Defendant’s representation that the Products are grown in the

                                  20   Campania region of Italy and canned in the Sarnese-Nocerino region, thereby implying that the

                                  21   tomatoes are not grown specifically within this smaller region or, at best, leaving their growing

                                  22   region ambiguous. Id. ¶¶ 48–49. Plaintiffs allege that these representations, even if true, still have

                                  23   the likelihood or tendency to deceive or confuse the public into believing that the tomatoes are

                                  24   grown in the Agro Sarnese-Nocerino region. Id. The Court finds these allegations adequately

                                  25   plead a UCL claim under the fraudulent prong.1

                                  26
                                       1
                                  27     While Defendant argues that Plaintiffs have not alleged with particularity where or when
                                       Plaintiffs purchased the products, Mot. at 11, the Court finds that it is enough that Plaintiffs have
                                  28   alleged they purchased the products within the last year at a limited list of grocery stores. A
                                       “pleading is sufficient under Rule 9(b) if it identifies the circumstances constituting fraud so that a
                                                                                           6
                                   1          Defendant next argues that Plaintiffs fail to state a claim based on the Products’

                                   2   certification. Mot. at 11–14. Primarily, Defendant argues that Plaintiffs fail to “allege [any] facts

                                   3   that plausibly support [the] conclusory assertion” that all San Marzano tomato products must bear

                                   4   the Consortium’s D.O.P. marking. Mot. at 11–12. Second, Defendant argues that Plaintiffs fail to

                                   5   allege how they were misled by the “Certified” label claim given that Defendant “expressly states

                                   6   the name of its San Marzano certifier on its website, because Defendant does not use the ‘D.O.P.’

                                   7   markings on its label, and because the Products are certified,” by Agri-Cert. Id. at 13 (emphasis in

                                   8   original). The Court finds that Plaintiffs allege sufficient facts to survive the motion to dismiss

                                   9   stage, and further, that the disclosure noted on Defendant’s website does not preclude Plaintiffs’

                                  10   claims of deception.

                                  11          Plaintiffs allege that “[t]he Consortium is the only entity which can certify and approve a

                                  12   San Marzano tomato,” and “[a]uthentic San Marzano tomatoes must have a [Consortium D.O.P.]
Northern District of California
 United States District Court




                                  13   marking, certifying that the tomato was grown in the correct region and according to the correct

                                  14   specifications.” FAC ¶¶ 24, 26. To support these allegations, Plaintiffs include that “[t]he

                                  15   Consortium was granted the right to certify and approve San Marzano tomatoes by the European

                                  16   Union [“EU”] in 1996.” Id. ¶ 25. Whether Plaintiffs can prove these facts though documentation

                                  17   of EU approval, an expert supporting these allegations, and/or laws or regulations of the EU, Italy,

                                  18   or the United States specifying this certification process is an issue properly addressed at the

                                  19   dispositive motion stage. At this stage, the Court must accept as true all factual allegations in the

                                  20   Complaint, and the Court finds that Plaintiffs have sufficiently met the requirements of Rule 9(b).

                                  21          Finally, while Defendant argues that qualifying language on its website makes the

                                  22   “Certified” representation clear, this disclosure is not included on the packaging itself. Instead,

                                  23   the packaging states, “These San Marzano tomatoes are certified [by an] independent third-party

                                  24   agency and are produced with the proper method to ensure superior growth.” Id. ¶ 52. This

                                  25

                                  26
                                       defendant can prepare an adequate answer from the allegations.” Moore v. Kayport Package
                                  27   Express, Inc., 885 F.2d 531, 540 (9th Cir. 1989). Plaintiffs provide a label of the Products and
                                       specifically allege that each Lead Plaintiff purchased the Products from a few grocery stores,
                                  28   providing Defendants with sufficient information to identify the Products and prepare a responsive
                                       pleading.
                                                                                         7
                                   1   language does not clearly disclose that the independent third-party agency is not the Consortium,

                                   2   and instead relies on consumers subsequently visiting its website to find such detail. These facts

                                   3   sufficiently distinguish this case from those granting a motion to dismiss due to qualifying

                                   4   language on the package itself which make the meaning of the representation clear.

                                   5             Accordingly, the Court DENIES Defendant’s motion to dismiss the UCL, FAL, and

                                   6   CLRA claims based on a failure to plead sufficient facts regarding the Products’ growing region or

                                   7   certification.2

                                   8        B.      Notice under the CLRA
                                   9             Defendant argues that Plaintiffs’ CLRA claim should be dismissed because Plaintiffs’

                                  10   demand letter failed to provide sufficient notice of the alleged defects. Mot. At 18–19. Plaintiffs

                                  11   sent a demand letter on May 15, 2019, stating:

                                  12                     Specifically, Plaintiffs hereby notify Cento that it has engaged in
Northern District of California
 United States District Court




                                                         ongoing unlawful, fraudulent, and unfair business acts and practices
                                  13                     in connection with the sales and marketing of its Cento Certified San
                                                         Marzano Tomatoes (the “Products”) in the State of California. In its
                                  14                     pricing, marketing, and advertising of the Products, Cento represents
                                                         that Products are authentic San Marzano tomatoes knowing that
                                  15                     reasonable consumers will rely on these representations and pay extra
                                                         for the Products or purchase them instead of other tomatoes.
                                  16

                                  17   Dkt. No. 40-4 at 2. Plaintiffs filed the instant action on May 14, 2019, and initially sought only

                                  18   injunctive relief on the CLRA cause of action. See Dkt. No. 1 at 15. In their original complaint,

                                  19   Plaintiffs noted that “[i]f Defendant fail[ed] to respond to Plaintiffs’ letter or agree to rectify the

                                  20

                                  21   2
                                         The Court further rejects Defendant’s argument that Plaintiffs may not seek equitable remedies
                                  22   given that they have alleged claims for damages under the CLRA and for breach of warranty.
                                       Mot. at 22. The UCL specifically provides that “[u]nless otherwise expressly provided, the
                                  23   remedies or penalties provided by this chapter are cumulative to each other and to the remedies
                                       available under all other laws of this state.” Cal. Bus. & Prof. Code § 17205. Similarly, the
                                  24   CLRA provides that “[t]he provisions are this title are not exclusive. The remedies provided herein
                                       for violation f any section of this title . . . shall be in addition to any other procedures or remedies
                                  25   for any violation or conduct provided for in any other law. Cal. Civ. Code § 1752; see also
                                       Madani v. Volkswagen Grp. of Am., Inc., No. 17-CV-07287-HSG, 2019 WL 3753433, at *9 (N.D.
                                  26   Cal. Aug. 8, 2019) (“[A]at the pleading stage, theories of equitable remedies are not barred by a
                                       plaintiff adequately pleading theories supporting monetary relief.”); Luong v. Subaru of Am., Inc.,
                                  27   No. 17-CV-03160-YGR, 2018 WL 2047646, at *7 (N.D. Cal. May 2, 2018) (“The availability of
                                       monetary damages does not preclude a claim for equitable relief under the UCL and CLRA based
                                  28   upon the same conduct.”). Accordingly, the Court DENIES Defendant’s motion to dismiss
                                       Plaintiffs’ requests for equitable relief.
                                                                                               8
                                   1   problems associated with the actions described above and give notice to all affected consumers

                                   2   within 30 days of the date of written notice, then Plaintiffs [would] move to amend their

                                   3   Complaint to pursue claims for actual, punitive, and statutory damages, as appropriate against

                                   4   Defendant.” Id. The Plaintiffs did so in the FAC. See FAC ¶ 134.

                                   5             The CLRA requires that a consumer provide notice of the “committed methods, acts, or

                                   6   practices declared unlawful by Section 1770” at least thirty days prior to commencing an action

                                   7   for damages. Cal. Civ. Code § 1782. The notice “requirement exists in order to allow a defendant

                                   8   to avoid liability for damages if the defendant corrects the alleged wrongs within 30 days after

                                   9   notice, or indicates within that 30–day period that it will correct those wrongs within a reasonable

                                  10   time.” Morgan v. AT&T Wireless Servs., Inc., 177 Cal. App. 4th 1235, 1261, 99 Cal. Rptr. 3d 768,

                                  11   789 (2009). Plaintiffs argue that the letter made clear that Defendant’s representations regarding

                                  12   the San Marzano certification were at issue. Opp. at 19–20. The Court agrees. Not only did the
Northern District of California
 United States District Court




                                  13   letter provide notice that the Certified San Marzano Tomatoes were at issue, they specifically

                                  14   noted that Defendants’ representations of authenticity were at issue. Additionally, Plaintiffs filed

                                  15   their initial complaint prior to providing the letter seeking only injunctive relief (which did not run

                                  16   afoul of the provision). See Dkt. No. 1. The initial complaint provided further detail regarding

                                  17   Plaintiffs’ allegations that the Products’ labeling misled reasonable consumers to believe the

                                  18   Products are authentic San Marzano tomatoes even though they were not grown in the specified

                                  19   region and did not have the appropriate certification. Id. Thus, Plaintiffs sufficiently provided at

                                  20   least thirty days of notice prior to amending their complaint to include an action for damages, and

                                  21   the Court DENIES Defendant’s motion to dismiss CLRA claims due to insufficiency of notice.

                                  22        C.      Standing for Injunctive Relief
                                  23             In addition to other forms of relief, Plaintiffs seek injunctive relief under the CLRA, UCL

                                  24   and FAL. FAC ¶¶ 118, 131, 144. Defendant argues that Plaintiffs fail to allege facts sufficient to

                                  25   confer Article III standing for injunctive relief. Mot. at 14–16. Article III of the Constitution

                                  26   limits the jurisdiction of the federal courts to actual “cases” and “controversies.” U.S. Const., Art.

                                  27   III, § 2. One element of this case-or-controversy requirement is that the plaintiff must have

                                  28   standing to bring a claim. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547, as revised (May 24,
                                                                                          9
                                   1   2016). To establish Article III standing, a plaintiff must show: (1) she “suffered an injury in fact”;

                                   2   (2) “that is fairly traceable to the challenged conduct of the defendant”; and (3) “that is likely to be

                                   3   redressed by a favorable judicial decision.” Id. at 1547 (citations omitted). In a false advertising

                                   4   suit, “a previously deceived consumer may have standing to seek an injunction against false

                                   5   advertising or labeling, even though the consumer now knows or suspects that the advertising was

                                   6   false at the time of the original purchase, because the consumer may suffer an ‘actual and

                                   7   imminent, not conjectural or hypothetical’ threat of future harm.” Davidson v. Kimberly-Clark

                                   8   Corp., 889 F.3d 956, 969 (9th Cir. 2018) (quoting Summers v. Earth Island Inst., 555 U.S. 488,

                                   9   493 (2009)). Such “threat of future harm may be the consumer’s plausible allegations that she will

                                  10   be unable to rely on the product’s advertising or labeling in the future, and so will not purchase the

                                  11   product although she would like to,” or “the consumer’s plausible allegations that she might

                                  12   purchase the product in the future, despite the fact it was once marred by false advertising or
Northern District of California
 United States District Court




                                  13   labeling, as she may reasonably, but incorrectly, assume the product was improved.” Id. at 969–

                                  14   70.

                                  15          Plaintiffs allege that they relied on the “Certified” representations on the Products’ labels

                                  16   and “[h]ad the tomatoes not displayed the ‘Certified’ marking, [Plaintiffs] either would not have

                                  17   purchased the tomatoes or would not have been willing to pay a premium for the tomatoes.” FAC

                                  18   ¶¶ 76–77, 81–83, 89–90. Plaintiffs additionally allege that “if [he or she] could rely upon the

                                  19   truthfulness of Defendant’s labeling, [he or she] would continue to purchase the Products in the

                                  20   future.” Id. ¶¶ 77, 84, 90. The Court finds that these allegations meet the requirements of

                                  21   Davidson. Plaintiffs establish threat of future harm by alleging that they would purchase the

                                  22   Products in the future only if they could rely on Defendant’s labeling, whether the “Certified”

                                  23   mark was substantiated as D.O.P. certification or if it was removed. This sufficiently alleges the

                                  24   first example of future harm noted in Davidson—Plaintiffs will not purchase the Products until

                                  25   they can rely on the Products’ representations. 3 Thus, the Court holds that Plaintiffs have

                                  26
                                       3
                                  27    Defendant cites Broomfield v. Craft Brew All., Inc. to argue that Plaintiffs do not allege future
                                       harm under Davidson. No. 17-CV-01027-BLF, 2017 WL 3838453, at *11 (N.D. Cal. Sept. 1,
                                  28   2017). This case is distinguishable. There, plaintiffs alleged similar claims under the CLRA,
                                       UCL, and FAL for misleading consumers through their representations that their Kona beer was
                                                                                       10
                                   1   standing to seek injunctive relief and DENIES Defendant’s motion to dismiss the claims for such

                                   2   relief.

                                   3         D.      Personal Jurisdiction
                                   4              A defendant may seek dismissal of an action for lack of personal jurisdiction under Federal

                                   5   Rule of Civil Procedure 12(b)(2). In order for a nonresident defendant to be subject to the

                                   6   personal jurisdiction of a court, “(1) the defendant must either purposefully direct his activities

                                   7   toward the forum or purposefully avail himself of the privileges of conducting activities in the

                                   8   forum; (2) the claim must be one which arises out of or relates to the defendant's forum-related

                                   9   activities; and (3) the exercise of jurisdiction must comport with fair play and substantial justice,

                                  10   i.e. it must be reasonable.” Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1068 (9th

                                  11   Cir. 2017) (internal quotation marks omitted). Relying on Bristol-Myers Squibb Co. v. Superior

                                  12   Court, 137 S. Ct. 1773 (2017), Defendant argues this Court cannot establish personal jurisdiction
Northern District of California
 United States District Court




                                  13   over it with regard to a possible nationwide class whose members are not residents of California.

                                  14   Mot. at 16–18.

                                  15              The Court finds Defendant’s reliance on Bristol-Myers misplaced. The Supreme Court did

                                  16   not “confront the question [of] whether its opinion . . . would also apply to a class action in which

                                  17   a plaintiff injured in the forum State seeks to represent a nationwide class of plaintiffs, not all of

                                  18   whom were injured there.” Bristol-Myers, 137 S. Ct. 1773 at 1789 (Sotomayor, J., dissenting). In

                                  19   fact, courts addressing this precise argument have found that Bristol-Myers does not extend to

                                  20   absent class members. See Santos v. CarMax Bus. Servs., LLC, No. 17-CV-02447-RS, 2018 WL

                                  21   7916823, at *5 (N.D. Cal. May 8, 2018) (“[I]n the absence of further guidance from the higher

                                  22   courts on this question, Bristol-Myers will not be construed to bar this Court’s jurisdiction over

                                  23   [defendant] with respect to the non-California putative nationwide class members.”); Fitzhenry-

                                  24   Russell v. Dr. Pepper Snapple Grp., Inc., No. 17-CV-00564 NC, 2017 WL 4224723, at *5 (N.D.

                                  25

                                  26   brewed in Hawaii, when it was actually brewed in the continental United States. Id. Those
                                       plaintiffs, however, only alleged that they would purchase the products, if defendants in fact
                                  27   brewed the beer in Hawaii. Id. The Broomfield court noted that it “cannot issue a mandatory
                                       injunction forcing [defendant] to alter its production process.” Id. Here, Plaintiffs allege that they
                                  28   would purchase the tomatoes even without the allegedly misleading “Certified” mark, but would
                                       not purchase them if they cannot rely on the label.
                                                                                         11
                                   1   Cal. Sept. 22, 2017) (finding “Bristol-Myers [] meaningfully distinguishable based on that case

                                   2   concerning a mass tort action, in which each plaintiff was a named plaintiff” and ultimately

                                   3   refusing “to extend Bristol-Myers to the class action context. . . .”).

                                   4             Defendant’s cited cases do little to support its argument. Both cases concerned a named

                                   5   plaintiff seeking to represent a nationwide class under non-forum law. See Morrison v. Ross

                                   6   Stores, Inc., No. 18-CV-02671-YGR, 2018 WL 5982006, at *4 (N.D. Cal. Nov. 14, 2018)

                                   7   (dismissing an action where named Missouri plaintiff sought to represent a nationwide class in

                                   8   California under California law); In re Samsung Galaxy Smartphone Mktg. & Sales Practices

                                   9   Litig., No. 16-CV-06391-BLF, 2018 WL 1576457, at *2 (N.D. Cal. Mar. 30, 2018) (dismissing a

                                  10   Maryland plaintiff seeking to represent a nationwide class under California’s long-arm statute).4

                                  11   Accordingly, the Court DENIES Defendant’s motion to dismiss for lack of personal jurisdiction.

                                  12        E.      Unjust Enrichment
Northern District of California
 United States District Court




                                  13             Defendant next argues that Plaintiffs fail to state an independent cause of action for unjust

                                  14   enrichment. Mot. at 19–20. The Ninth Circuit “has construed the common law to allow an unjust

                                  15   enrichment cause of action through quasi-contract,” ESG Capital Partners, LP v. Stratos, 828 F.3d

                                  16   1023, 1038 (9th Cir. 2016); see also Astiana v. Hain Celestial Grp., Inc., 783 F.3d 753, 762 (9th

                                  17   Cir. 2015) (“When a plaintiff alleges unjust enrichment, a court may construe the cause of action

                                  18   as a quasi-contract claim seeking restitution.” (internal quotations and citations omitted)). “To

                                  19   allege unjust enrichment as an independent cause of action, a plaintiff must show that the

                                  20   defendant received and unjustly retained a benefit at the plaintiff’s expense.” ESG Capital

                                  21   Partners, 828 F.3d at 1038. Restitution is not ordinarily available to a plaintiff unless “the

                                  22   benefits were conferred by mistake, fraud, coercion or request; otherwise, though there is

                                  23   enrichment, it is not unjust.” Nibbi Bros., Inc. v. Home Federal Sav. & Loan Assn., 253 Cal. Rptr.

                                  24

                                  25   4
                                        Defendant also cited supplemental authority for this argument. Dkt. No. 55 (citing Jackson v.
                                  26   Gen. Mills, Inc., No. 18-CV-2634-LAB (BGS), 2019 WL 4599845, at *3 (S.D. Cal. Sept. 23,
                                       2019)). The Court respectfully disagrees with the reasoning of Jackson. The Jackson court relied
                                  27   on Mazza v. Am. Honda Motor Co., 666 F.3d 581 (9th Cir. 2012), to vacate a class certification
                                       order that applied California’s consumer protection laws to a nationwide class. While Mazza’s
                                  28   holding is relevant to a choice of law analysis at the class certification stage, that is not the stage or
                                       question presented here.
                                                                                         12
                                   1   289, 293 (Cal. Ct. App. 1988) (internal quotations and citations omitted). Here, Plaintiffs’ basis

                                   2   for their unjust enrichment claim sounds in fraud, just as with their other claims, and is thus

                                   3   subject to Rule 9(b)’s pleading requirements. See In re Actimmune Mktg. Litig., No. C 08-02376

                                   4   MHP, 2009 WL 3740648, at *16 (N.D. Cal. Nov. 6, 2009), aff’d, 464 F. App’x 651 (9th Cir.

                                   5   2011).

                                   6             Plaintiffs allege that they are entitled to relief under a quasi-contract cause of action

                                   7   because Defendant “accepted or retained non-gratuitous benefits conferred by Plaintiffs . . . with

                                   8   full knowledge and awareness that, as a result of Defendant’s deception, Plaintiffs . . . were not

                                   9   receiving a product of the quality nature, fitness or value that had been represented by Defendant

                                  10   and reasonable consumers would have expected.” FAC ¶ 147. The Court finds Plaintiffs’ unjust

                                  11   enrichment statement sufficient to state a quasi-contract cause of action. As noted above,

                                  12   Plaintiffs’ allegations sufficiently state a claim under the fraudulent prong of the UCL, meeting
Northern District of California
 United States District Court




                                  13   Rule 9(b)’s pleading requirements. For the same reasons, the Court similarly DENIES

                                  14   Defendant’s motion to dismiss the unjust enrichment cause of action.

                                  15        F.      Breach of Express Warranty
                                  16             Defendant argues that “because the Amended Complaint does not identify which state’s

                                  17   law applies to [Plaintiffs’ breach of express warranty] claim,” it should be dismissed. Mot. at 20.

                                  18   Defendant correctly notes that for this claim, Plaintiffs list over forty different state statutes. FAC

                                  19   ¶ 154. Plaintiffs argue that addressing choice of law at this stage is premature and that this issue

                                  20   should instead be considered at class certification. Opp. at 17–18. However, none of the cases

                                  21   upon which Plaintiffs rely consider whether a plaintiff must identify the state law of a common

                                  22   law claim in its pleadings, but instead consider whether a motion to strike class claims under

                                  23   Federal Rule of Civil Procedure 12(f) is appropriate prior to class certification, see CarMax 2018

                                  24   WL 7916823, at *4, or whether a choice of law analysis is appropriate prior to class certification,

                                  25   see Zapata Fonseca v. Goya Foods Inc., No. 16-CV-02559-LHK, 2016 WL 4698942, at *3 (N.D.

                                  26   Cal. Sept. 8, 2016). Plaintiffs also cite cases where courts resolved choice of law issues at the

                                  27   class certification stage, but those cases again are inapposite to the question presented here. See

                                  28   e.g., Martinelli v. Johnson & Johnson, No. 2:15-CV-01733-MCE-DB, 2019 WL 1429653, at *1
                                                                                            13
                                   1   (E.D. Cal. Mar. 29, 2019); Hart v. BHH, LLC, No. 15CV4804, 2017 WL 2912519, at *1

                                   2   (S.D.N.Y. July 7, 2017) (certifying a multi-state breach of express warranty class under California

                                   3   law).

                                   4           Instead, the Court must determine whether Plaintiffs have sufficiently alleged a breach of

                                   5   warranty claim. Notably, while the Ninth Circuit has yet to weigh in, the majority of courts in this

                                   6   district have held that in a putative class action, claims arising under the laws of states in which no

                                   7   named plaintiff resides should be dismissed for lack of standing at the motion to dismiss stage.

                                   8   See Hindsman v. Gen. Motors LLC, No. 17-CV-05337-JSC, 2018 WL 2463113, at *15 (N.D. Cal.

                                   9   June 1, 2018); Johnson v. Nissan N. Am., Inc., 272 F. Supp. 3d 1168, 1175 (N.D. Cal. 2017);

                                  10   Corcoran v. CVS Health Corp., Inc., No. 15-CV-3504 YGR, 2016 WL 4080124, at *2 (N.D. Cal.

                                  11   July 29, 2016); In re Carrier IQ, Inc., 78 F. Supp. 3d 1051, 1069 (N.D. Cal. 2015). Here, all Lead

                                  12   Plaintiffs reside in California and purchased the Products in California. Accordingly, the Court
Northern District of California
 United States District Court




                                  13   DISMISSES the claims purportedly brought under the laws of jurisdictions other than California.

                                  14           Defendant further argues that under California law, Plaintiffs’ breach of warranty claim

                                  15   should be dismissed for failure to provide pre-suit notice and failure to sufficiently state a claim.

                                  16   Mot. at 21–22. “A plaintiff asserting a breach of express warranty claim must allege facts

                                  17   sufficient to show that (i) the seller’s statements constitute an affirmation of fact or promise or a

                                  18   description of the goods; (ii) the statement was part of the basis of the bargain; and (iii) the

                                  19   warranty was breached.” Ham v. Hain Celestial Grp., Inc., 70 F. Supp. 3d 1188, 1195 (N.D. Cal.

                                  20   2014) (citing Weinstat v. Dentsply Int’l, Inc., 103 Cal. Rptr.3d 614, 625–26 (Cal. Ct. App. 2010)).

                                  21   While the California Commercial Code section 2607 requires that a buyer give a seller notice of

                                  22   any breach of express warranty, it does not specifically require a buyer to give notice to a

                                  23   manufacturer. See Cal. Com. Code § 2607; see also Rosales v. FitFlop USA, LLC, 882 F. Supp.

                                  24   2d 1168, 1178 (S.D. Cal. 2012) (“[W]hen claims are against a defendant in its capacity as a

                                  25   manufacturer, not as a seller, plaintiff is not required to give notice.”) (citing Greenman v. Yuba

                                  26   Power Prods., 377 P.2d 897, 899 (Cal. 1963)).

                                  27           Here, Plaintiffs allege they purchased the products from third-party sellers and only sue

                                  28   Defendant, the manufacturer. FAC ¶¶ 75, 79, 86. Thus, notice was not required and Defendant’s
                                                                                         14
                                   1   argument to the contrary fails. Plaintiffs also allege that the “Certified” and “San Marzano” marks

                                   2   on the label constituted an express warranty to provide authentic San Marzano tomatoes certified

                                   3   by D.O.P. Id. ¶ 151. Defendant argues that the express warranty is not breached because

                                   4   Plaintiffs later “admit that the Cento San Marzano Products are ‘certified.’” Mot. at 21 (emphasis

                                   5   in original). However, this is the same argument Defendant raises as to the misrepresentation-

                                   6   based claims addressed above. The motion to dismiss the breach of express warranty claim under

                                   7   California law is thus DENIED for the same reasons.5

                                   8       V.   CONLUSION
                                   9            For the reasons noted above, the Court DISMISSES the breach of express warranty claims

                                  10   brought under the laws of jurisdictions other than California. As for all remaining claims, the

                                  11   Court DENIES Defendant’s motion to dismiss.

                                  12
Northern District of California
 United States District Court




                                  13            IT IS SO ORDERED.

                                  14   Dated: 12/23/2019

                                  15                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  16                                                   United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   5
                                         Lastly, while Defendant raises a convoluted statute of limitations argument, the FAC only brings
                                  27   claims within the three-year statute of limitations for the CLRA and FAL, and the four-year statute
                                       of limitations for the UCL. FAC ¶¶ 74, 79, 86 (all alleging purchases within the year prior to
                                  28   filing the complaint). Thus, the Court DENIES Defendant’s motion to dismiss any claims falling
                                       outside of the statute of limitations period, because there are none.
                                                                                          15
